Citation Nr: 1415090	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a waiver of indebtedness in the calculated amount of $8,012.00, to include the validity of the debt.

[The issues of (1) whether termination of nonservice-connected death pension benefits effective November 1, 2010, was proper; (2) entitlement to a disability rating in excess of 40 percent for a back disability, diagnosed as degenerative disc disease of the lumbar spine; (3) entitlement to service connection for a bladder disability as secondary to service-connected back disability; and (4) entitlement to Dependency and Indemnity Compensation benefits, including service connection for cause of death, will be addressed in a separate decision.]





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1967 to December 1970.

This is a substitution case (it appears), as the Veteran died in October 2009.  The RO has certified the substitution  of the appellant for the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA), Debt Management Center, in St. Paul, Minnesota.  

As noted above, the Board notes for the Appellant's understanding that her claims for nonservice-connected death pension benefits and accrued benefits related to the Veteran's claim for an increased rating for his back disability (degenerative disc disease and associated complications) will be the subject of a separate decision by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 letter, the RO notified Appellant that a failure to include all of Appellant's income in the calculation of her previously awarded nonservice-connected death pension benefits had resulted in an overpayment and that, because her income exceeded the maximum amount of allowed to receive such benefits, the benefits were being terminated.  Also in April 2011, the Debt Management Center, in St. Paul, Minnesota, issued a First Demand Letter including a calculation of the overpayment and a demand for repayment of the $8,012.00 calculated to be due.  Appellant timely filed an April 2011 Notice of Disagreement with respect to the termination of her nonservice-connected death pension benefits and requesting a waiver of any overpayment.

In September 2012, the Debt Management Center issued an Administrative Decision granting a waiver of a $2,122.00 overpayment.  One day later, the Pension Management Center in Milwaukee, Wisconsin, issued a September 2012 statement of the case (SOC) denying entitlement to a nonservice-connected pension benefit, calculating an overpayment of $8,012.00, and indicating that the Debt Management Center would separately notify Appellant of a decision regarding the waiver of that overpayment.  September 2013 SOC (indicating the September 2012 Administrative Decision related to "an additional overpayment on your award", rather than to the calculated $8,012.00 overpayment).  In response, the appellant filed a VA Form 9 in November 2012 in which she set forth additional reasons in support of her request for a waiver.  In January 2013, the Pension Management Center issued a supplemental statement of the case (SSOC) which concluded that the $8,012.00 "debt is valid and affirmed" and which indicated that Appellant's request for a waiver was still being processed by the Debt Management Center.

Because the most recent decision below indicates an outstanding overpayment of $8,012.00 and because the issue of a waiver of that amount has not been finally determined in a statement of the case despite Appellant's Notice of Disagreement and continued contention of that issue, the Board must remand that issue.  See, e.g., Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Another issue in this case becomes clear:  Based on a review of the claims file, the RO has granted substitution for the issues cited in the other Board decision issued along with this decision (the issues of (1) whether termination of nonservice-connected death pension benefits effective November 1, 2010, was proper; (2) entitlement to a disability rating in excess of 40 percent for a back disability, diagnosed as degenerative disc disease of the lumbar spine; and (3) entitlement to service connection for a bladder disability as secondary to service-connected back disability - the issue of entitlement to Dependency and Indemnity Compensation benefits, including service connection for cause of death, would be a freestanding claim of the appellant, not requiring "substitution")

In this regard, the Board must note that the regulation regarding this issue are very unclear (at this time, they have yet to be published).  As a result, the Board understands the RO's uncertainty on this issue.  In this regard, under these circumstances, regarding the issue of substitution and the fact that the regulations have yet to be published, it is suggested that the appellant be given every consideration.     

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the claim of entitlement to a waiver of the overpayment in accordance with applicable law and regulations.  

The RO should address the issue of whether substitution has been granted for this issue. 

If the relief sought is not granted, the Veteran and her representative should be informed of the period of time within which a substantive appeal must be filed to perfect his appeal of this issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

